Citation Nr: 1327365	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a bilateral hip disability. 

4.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This matter was remanded in April 2013 for further development.  

The Board also remanded the issues of entitlement to service connection for a back disability, a bilateral knee disability, and bilateral foot/ankle disability to include Achilles tendonitis.  The RO issued a June 2013 rating decision in which it granted service connection for a lumbosacral sprain, right and left Achilles tendonitis, and right and left patellofemoral pain syndrome.  The granting of service connection constitutes a complete grant of the claims.  Consequently, they are not before the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

The Board remanded the appeal so that the Veteran could undergo a VA examination and the Board could obtain a competent opinion regarding as to whether the claimed disabilities were related to a disease or injury in service.  

The Veteran was afforded these examinations in May 2013.  With regard to the psychiatric examination, the examiner referred to electronic VA treatment records and noted treatment as recently as March 2013.  The claims file does not include paper or electronic VA treatment records for the period since December 2012.

The Veteran also reported psychiatric treatment from a private physician, Dr. Pastrana, and through Humana.  Records of this treatment are not of record.

The examiner essentially concluded that there was no relationship between the claimed psychiatric disability and a service back disability, in part, because there was no evidence of the back disability since 2000.  The VA examination in May 2013; however, showed limitation of back motion, yielded a diagnosis of a current back disability, and included a finding that the back disability would restrict the Veteran to sedentary employment

With regards to the cervical spine, the examiner's rationale against direct service connection was simply that "The cervical spine condition is related to expected changes of aging process."  With regards to secondary service connection, the examiner simply concluded that "The cervical and lumbar conditions have different and unrelated pathophysiology."  

With regards to the Veteran's hip disability, the examiner's rationale against direct and secondary service connection was simply that "The hip condition is related to expected changes of aging process."  The Board notes that these conclusions are not substantiated by any discussion of the evidence.  They are precisely the kind of conclusory statements that are unacceptable.  Consequently, a new examination and opinion is necessary.  

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issues of entitlement to service connection for a neck and bilateral hip disabilities.

In the case of a claim for TDIU VA has a duty to obtain an opinion on what effect the appellant's service-connected disabilities have on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The record does not include an opinion as to the combined effect of the service connected disabilities..


Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records of the Veteran's VA treatment for psychiatric, neck, hip, and low back disabilities; including records of treatment for the psychiatric disability since December 2012.   

2.  Ask the Veteran to complete authorizations to obtain records of treatment for the conditions at issue from Dr. Pastrana and Humana.

If she fails to provide the necessary authorizations, tell her that she may obtain the records herself.

3.  Ask the Veteran to complete a formal application for TDIU.

4.  If any requested records cannot be obtained, advise the Veteran and tell her of the efforts made to obtain the records, and what further actions will be taken with regard to her claims.

5.  Then the Veteran should be afforded a VA examination for the purpose of determining whether current neck or hip disabilities are related to a disease or injury in service.  

The claims file must be made available to the examiner for review in connection with the examination.  

The examiner should opine:

(1)  whether it is at least as likely as not (a 50 percent or greater probability) that either a neck or bilateral hip disability began during service, or is the result of a disease or injury in service, to include as due to the stress of carrying heavy loads in the Army; and 

(2)  whether it is at least as likely as not (a 50 percent or greater probability) that either a neck disability or a bilateral hip disability were caused or aggravated by the service-connected back and/or knee disabilities.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, which shows a baseline of the neck or hip disability prior to aggravation.

The examiner should provide reasons for all opinions.  The absence of supporting treatment records is not, by itself a sufficient reason to reject the Veteran's reports of her injuries, symptoms or treatment.

6.  After obtaining available records, ask the examiner who provided the VA psychiatric examination to review the claims folder and provide an addendum.

Assuming that the Veteran has a current back disability and had such a disability when initially treated for a psychiatric disorder in 1989; the examiner should clarify whether the current psychiatric disability was caused or aggravated by the service connected back disability or other service connected musculoskeletal disability.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, which shows a baseline of the neck or hip disability prior to aggravation.

The examiner should discuss Dr. Ortiz's March 2009 opinion indicating that the Veteran's "emotional problems" were related to service connected back disability.  According to http://www.healthgrades.com/physician/dr-nanette-ortiz-2syyr, Dr. Ortiz's specialty is pediatrics.  

If the examiner is not available, another mental health professional should review the claims folder and provide the necessary opinion.

7.  After obtaining available records, afford the Veteran an examination to determine whether her service connected disabilities would combine to preclude employment paying more than the poverty rate for a single person, and for which she would otherwise be qualified.

The examiner should review the claims folder.

The examiner should provide reasons for this opinion.  

The examiner should state whether the opinion would be different if the Veteran's psychiatric, neck and hip disabilities were considered service connected.

8.  If there is any period when the Veteran's service connected disabilities failed to meet the percentage requirements for TDIU, and there is plausible evidence of unemployability, refer the TDIU claim to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012).

9.  If any claim on appeal remains denied, issue a supplemental statement of the case and forward the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



